DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on itself which leads to limitations lack antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 20140376855).
Regarding claims 1 and 9, Miller et al teach a solid-state optical receiver driver system, comprising: at least one optical receiver channel (one of 29s), the optical receiver channel being connectable to a respective optical receiver (40); and at least one test signal generator ([0032] where each of the 29s can be directed to a monitoring device) unit that provides a test signal to the at least one optical receiver channel.
Regarding claims 2 and 10, Miller et al teach each optical receiver channel comprises a separate test signal generation unit.  That is, each channel with the combination of other components are interpreted as a distinct signal generation unit.
Regarding claims 3 and 11, Miller et al teach the optical receiver channel comprises a multiplexer (2a) at the input, multiplexing between the signal of the corresponding optical receiver and the signal of the at least one test signal generation unit (external monitoring device – [0019]).
Regarding claims 8, 12 and 15, Miller et al teach the test signal generation unit further comprises an output for providing the test signal of the test signal generation unit to an external unit (external unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al in view of Demersseman et al.
Regarding claims 4 and 13, Miller et al teach the invention set forth above.  Miller et al do not specifically teach the optical channel comprises a transimpedance amplifier and an analog to digital converter.  Demersseman et al teach the inclusion of transimpedance amplifier and analog to digital converter into an optical channel.  It would have been obvious at the time of invention to include transimpedance amplifier and analog to digital converter to enhance the signal strength and convert signal into digital form for further processing.  
Allowable Subject Matter
Claims 5, 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, prior art of record does not teach the gain of the test signal generation unit matches the gain of the transimpedance amplifier of the optical receiver channel.
Regarding claim 7, prior art of record does not teach the test signal generation unit comprises a current based digital-to-analog converter and a current generation unit.
Regarding claim 14, prior art of record does not teach matching the gain of a test signal generation unit to the gain of an amplifier of the at least one optical receiver channel.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK